Per Curiam.

Respondent, who was admitted to practice in the First Judicial Department on June 26, 1961, is charged with having offered a bribe to a police officer for the purpose of inducing him to give false testimony at a criminal trial of respondent’s clients. The bribe offer resulted in respondent’s indictment by a Federal Grand Jury and his eventual plea to the second count of that indictment. He was sentenced to a two-year prison term and to pay a fine of $10,000. He paid the fine and served 13 months of his sentence before being placed on a work release program.
While the bribe was never consummated, respondent was *86guilty of failing to report the incident to the proper authorities. Both petitioner and respondent seek confirmation of the Referee’s report and that report is confirmed. Respondent acknowledges that his conduct constitutes "a serious breach of ethics and * * * professional misconduct” and certainly it does. Ordinarily it would require disbarment. His plea is for leniency and "in mitigation, it appears that this is an isolated transgression and that no other complaint of professional misconduct has been lodged against the respondent”. (Matter of Didero, 41 AD2d 213, 214.)
Under these particular circumstances, rather than disbarment, respondent should be suspended from practice for a period of three years and until further order of this court. (Matter of Goldstein, 36 AD2d 271.)
Stevens, P. J., Tilzer, Capozzoli, Lane and Nunez, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three years, effective June 23, 1975.